Appeal from an award of death benefits. The evidence *761presents a question of fact whether decedent suffered a cerebral hemorrhage and thereafter as a result his hands were scalded in boiling water into which he was placing silver, or whether he was first scalded" as he was engaged in washing the silver, with the cerebral hemorrhage following and caused in part thereby. He was suffering from high blood pressure and other arterial sclerosis symptoms. Evidence sustains the finding that death was in part at least caused by the scalding of decedent’s hands in the hot water. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.